                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 JOSEPH ARUANNO,                                          Civil Action No. 18-10516 (JLL)

                 Petitioner,

         V.                                                           OPINION

 SARAH YATES,

                Respondent.


LINARES, Chief District Judge:

       Presently before the Court is the amended petition for a writ of habeas corpus of Joseph

Aruanno (“Petitioner”) brought pursuant to 2$ U.S.C.         § 2254 challenging his involuntary
commitment under the New Jersey Sexually Violent Predator Act, (ECf No. 3). Respondents filed

an answer to the petition, (ECF No. 8), to which Petitioner replied, (ECF No. 9). Following an

order requiring supplemental briefing, (ECf No. 10), Respondents filed a supplemental answer,

(ECf No. 11). Despite being provided ample time in which to do so, Petitioner did not file a

supplemental reply. (ECF Docket Sheet). for the following reasons, the Court denies the petition

as Petitioner’s claims are procedurally defaulted and Petitioner has presented no basis for

overcoming that bar. Petitioner is also denied a certificate of appealability.



                                       I. BACKGROUND

       Petitioner is currently civilly committed to the Special Treatment Unit (“STU”) in Avenel,

New Jersey, pursuant to New Jersey’s Sexually Violent Predator Act (“SVPA”), N.J.S.A. 30:4—

27.24 et seq. Petitioner seeks to challenge an annual review hearing he received on June 2$, 2016.

which resulted in an order continuing Petitioner’s involuntary civil commitment. (ECF No. 8—3).
Because the Court denies Petitioner’s habeas petition as his claims are procedurally barred. only       a


brief recitation of the procedural history of this matter is necessary for the resolution of Petitioner’s

habeas petition.

         According to the record. Petitioner was initially scheduled for an annual review hearing in

December 201 5. (ECF No. 8-4). That hearing was adjourned at the request of Petitioner’s counsel.

(ECF No. 8-4). Petitioner’s hearing was adjourned once again in March 2016. (ECf No. 8-4).

Unhappy with counsel’s adjournments, Petitioner filed an appeal on March 15, 2016, seeking to

challenge the adjoumments. (ECF No. 8-4). Petitioner thereafter filed a motion to proceed as

indigent, which was granted, (ECF No. 8-5), and a motion for the appointment of counsel, (ECF

No. 8-6).    The Appellate Division denied Petitioner’s counsel motion without prejudice, but

referred Petitioner’s appeal to the Office of the Public Defender “for [a] determination of

[Petitioner’s] eligibility [for] its services.” (ECF No. 8-7). While those motions were pending,

the trial court held Petitioner’s annual   review   hearing and entered an order continuing Petitioner’s

civil commitment for another year on June 28, 2016. (ECF No. 8-3). Because Petitioner had

received the relief he sought—his annual review hearing—the State moved to dismiss his appeal

of the adjournments in February 2017, (ECF No. 8-8), and the Appellate Division granted that

motion and dismissed Petitioner’s appeal of the adjournments on March 22, 2017, (ECF No. 8-9).

Unhappy with this result, Petitioner filed a petition for certification on March 28, 2017. (ECF No.

8-10).

         On May 17, 2017, the New Jersey Supreme Court provided Petitioner with a letter which

explained to him what he was required to supply           to proceed   with his appeal. (ECF No. 8-Il).

When Petitioner argued that he was entitled to counsel. he was provided by the Supreme Court

with an application for the appointment of counsel, which he was required to file to receive



                                                      9
appomted counsel. (ECF No. 8—12). Petitioner, however, neither filed the documents necessary

to proceed with his petition for certification, nor filed the motion for the appointment of counsel

he was provided with by the Clerk of the New Jersey Supreme Court. (ECE No. 8-12). On July

24. 2017. the Clerk’s Office of the New Jersey Supreme Court sent Petitioner a letter that again

explained to Petitioner exactly what was required for him to l)erfeCt his appeal or seek the

appointment of counsel before the New Jersey Supreme Court.’                (ECF No. 8-12).       Because

Petitioner failed to file the required documents or the motion, the New Jersey Supreme Court

dismissed his appeal of the adjournment issue for lack of prosecution on August 28, 2017. (ECF

No. 8-13).

        While his appeal of the adjournments was pending, Petitioner filed a late notice of appeal

of the June 2016 order continuing his commitment on November 14, 2016. (ECf No. 8—] 4).

Petitioner also filed a motion to appeal as within time, which the State did not oppose. (ECf No.

8-15). The Appellate Division granted that motion. (ECF No. 8-16). The Appellate Division also

granted Petitioner indigent status.     (ECF No. 8-17).       following the grant of indigent status,

however, the Appellate Division sent to Petitioner a letter on february 7, 201 7, informing him that

if he wished to continue with his appeal, he was required to either file a copy of the hearing

transcript, or file a motion either to abbreviate the transcript or to have the transcript provided at

public expense within fourteen days.       (ECF No. 8-18).       Petitioner failed to comply with this

requirement. and on March 29, 2017, the Appellate Division dismissed his appeal for lack of

prosecution. (ECf No. 8-19).



 Although this Court recounts the procedural history of Petitioner’s two appeals (from the adjournment
and from the order continuing commitment) separately, both appeals were pending before the Supreme
Court at the time this letter was sent to Petitioner, and the letter provided information on how to proceed
in both appeals. (ECF No. 8-12). It is thus clear that the New Jersey Supreme Court’s Clerk’s Office
thoroughly explained to Petitioner how to perfect and pmceed in both of his appeals and how to file for
appointment of counsel if he so desired in either case.

                                                    3
       On April 4, 2017, Petitioner filed another petition for certification challenging the dismissal

of his appeal of the order continuing his civil commitment. (ECF No. 8-20). Petitioner was once

again provided with a letter which informed him of the actions he needed to take to perfect his

appeal. (ECF No. 8-21). Petitioner once again failed to comply with those requirements, and

Petitioner’s second petition for certification was dismissed for failure to prosecute his appeal on

August 28, 2017. (ECF No. 8-22). The Supreme Court also sent Petitioner a letter on August 29,

2017, which explained the dismissal of both of Petitioner’s appeals to the New Jersey Supreme

Court as follows:

               Pursuant to the enclosed Supreme Court Orders, [both of your
               appeals to the New Jersey Supreme Court] have been dismissed for
               failing to submit [a perfected] petition for certification and for not
               complying with the Rules of Court and the instructions of [the New
               Jersey Supreme Court Clerk’s] Office.

                   [The Clerk’s Office] staff.    .  has advised you on numerous
                                                      .




               occasions of the process for perfecting your Supreme Court matters.
               To date, however, you have not followed those processes, but rather
               have replied with non-compliant correspondence.

                   Unfortunately, . the volume and extent of your non—compliant
                                      .   .




               correspondence has disrupted staffs work for the Court.

(ECF No. 8-23).

       Petitioner thereafter filed his initial petition in this matter in June 2018. (ECF No. 1).

Following initial briefing in this matter, this Court entered an order specifically requiring the

parties to address whether Petitioner’s claims were exhausted or procedurally defaulted, issues

which neither party had addressed in initial briefing. (ECf No. 10). Respondents filed a response

to that Order on December 13, 2018, in which they argued that Petitioner’s claims were

procedurally defaulted given the dismissal of his appeals for failure to prosecute. (ECF No. 11).

On January 4, 2019, this Court received from Petitioner a letter dated December 21, 201 8, in which



                                                 4
he decried the conditions under which he is civilly committed, noted difficulties in preparing a

response to Respondents, and requested that the Court “wait fbr [his] reply” bekre deciding this

matter. (ECF No. 12). Petitioner gave no indication of when he intends to file a reply, nor

requested any specific extension of time in which to file a reply.

        Pursuant to the Court’s prior Order, Petitioner was to file his reply within thirty days of

Respondents’ filing a response. (ECF No. 10). Petitioner’s reply was thus due on or about January

12, 2019. Despite the passage of more than two months since Petitioner’s December 21, 2018,

letter and nearly three months since Respondent’s filing, Petitioner has not filed a reply or any

other documents in this matter.



                                    H. LEGAL STANDARD

        Under 28 U.S.C.   § 2254(a), the district court “shall entertain an application fbr a writ of
habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” The petitioner has the burden of establishing his entitlement to relief for each claim

presented in his petition based upon the record that was before the state court. See Eley i Er!chon,

712 F.3d 837, 846 (3d Cir. 2013); see also Parker it Matthews, 132 S. CL 2148, 2151 (2012).

Under the statute, as amended by the Anti-Terrorism and Effective Death Penalty Act, 28 U.S.C.

§ 2244 (‘AEDPA”), district courts are required to give great deference to the determinations of
the state trial and appellate courts. See Renico it Lea, 559 U.S. 766, 772—73 (2010).

       Where a claim has been adjudicated on the merits by the state courts, the district court shall

not grant an application for a writ of habeas corpus unless the state court adjudication

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States: or
                                                 5
                (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.

2$ U.S.C.   § 2254(d)(l)—(2). federal law is clearly established for the purposes of the statute where
it is clearly expressed in “only the holdings, as opposed to the dicta” of the opinions of the United

States Supreme Court. See Woods       V.   Donald, 135 5. Ct. 1372, 1376 (2015). “When reviewing

state criminal convictions on collateral review, federal judges are required to afford state courts

due respect by overturning their decisions only when there could be no reasonable dispute that

they were wrong.” Id. Where a petitioner challenges an allegedly erroneous factual determination

of the state courts, “a determination of a factual issue made by a State court shall be presumed to

be correct [and t]he applicant shall have the burden of rebutting the presumption of correctness by

clear and convincing evidence.” 2$ U.S.C.      § 2254(e)(1).


                                            III. ANALYSIS

       Respondents argue that all of Petitioner’s claims are procedurally defaulted as his appeals

were dismissed on procedural grounds based on Petitioner’s failure to prosecute. (ECf No. 11 at

$—l 0). As the Third Circuit has explained,

                A federal court will ordinarily not entertain a procedurally defaulted
                constitutional claim in a petition for habeas corpus “[o]ut of respect
                for finality, comity, and the orderly administration of justice.”
                Dretke v. Haley, 541 U.S. 386[, 388]   ...  (2004). This is a reflection
                of the rule that “federal courts will not disturb state court judgments
                based on adeqtiate and independent state law procedural grounds.”
                Id. at [392—93]; see Wainwright v. Sykes, 433 U.S. 72, $1. (1977).
                                                                             .   .



                The principal exception to this general rule precluding federal
                review of habeas claims that have been procedurally defaulted is for
                petitioners who can show “cause and prejudice” for the procedural
                default or that a “miscarriage of justice” will occur absent review.
                Cristin v. Brennan, 281 F.3d 404, 414 (3d Cir. 2002).



                                                   6
Ththharcl v. Finchak, 378 f.3d 333. 338 (3d Cir. 2004). A petitioner who fails to prosecute his

claims and has his appeal dismissed as a result “procedurally defaulted any claims raised [in his

appeal] because his presentation did not enable the [state courts] to review [his] claims on their

merits.” Mvrick v. Mi/gram, No. 08-2906, 2009 WL 90228. at *2 (D.\LJ. Jan. 12, 2009) (quoting

Yost v. Will/cans, 572 F. Supp. 2d 491, 497 n.5 (D. Del. 2008)). In order to show “cause” for

excusing such a procedural default, a petitioner must present the Court with “some objective

factor external to the defense impeded counsel’s efforts’ to raise the claim.” Parkin v. Un/Icc!

States, 565 F. App’x 149, 151—52 (3d Cir. 2014) (quoting United States v. Peltt//o, 399 F.3d 197,

223 (3d Cii-. 2005)).   Where a petitioner shows such cause, he must also demonstrate actual

prejudice in order to evade the procedural default bar by showing that the alleged errors worked

to his ctctttct! and substantial disadvantage, infecting his entire [proceeding] with error of

constitutional dimensions.” Uizitecl Stales v. fradi’, 456 U.S. 152, 170 (1982).

       In this matter. both of Petitioner’s appeals were dismissed for failure to prosecute by both

the Appellate Division and the New Jersey Supreme Court because Petitioner failed to follow the

instructions he was provided by the staff of those two courts. Petitioner’s claims in this matter are

therefore procedurally defaulted. M-yrick, 2009 WL 90228, at *2. It is clear that, in both of

Petitioner’s appeals, court staff clearly and repeatedly informed Petitioner of the steps he needed

to take if he wished to proceed with his appeals or have counsel appointed, and Petitioner failed to

follow those steps. resulting in his cases being dismissed for failure to prosecute.

       Despite having several months in which to rIo so, Petitioner has filed no response to

Respondents’ procedural default argument, and has thus provided no external impediment to his

ability to proceed in his appeals sufficient to excuse this procedural default. Having reviewed the

record of this matter, this Court perceives no “cause” external to Petitioner which prevented him



                                                  7
for proceeding in his appeals. As Petitioner has shown neither cause sufficient to excttse his default

nor that application of the procedciral default bat would work a miscarriage ofjustice, and as this

Court perceives neither from the record of proceedings in this matter, Petitioner’s claims are

procedurally defaulted, and Petitioner is therefore barred from proceeding on those claims before

this   Court.   See Huhbctrd, 378 F.3d at 338. Petitioner’s habeas petition is therefore denied as all

claims he presents are barred by his procedural default. Id.



                             IV. CERTIFICATE OF APPEALABILITY

          Pursuant to 28 U.S.C.    § 2253( )(2). a petitioner may not appeal from a final order in a
habeas proceeding where that petitioner’s detention arises out of a state court judgment unless he

has “made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockreli, 537 U.S. 322, 327 (2003).

“When the district court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a [certificate of appealability] should issue when the

prisoner shows, at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court erred in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). “Where a plain procedural bar is present and the district court is correct to invoke it to

dispose of the case, a reasonable jurist cocild not conclude either that the district court erred   ...   or

that the petition should be allowed to proceed further.” Id. For the reasons expressed above, it is

clear that Petitioner’s claims are barred by the procedural default doctrine and Petitioner has



                                                    8
presented no basis for evading that bar. Jurists of reason could thus not debate the correctness of

this Court’s application of the procedural default bar to Petitioner’s claims, and Petitioner’s habeas

petition is insufficient to warrant encouragement to proceed further. Petitioner is therefore denied

a certificate of appealability.



                                        V. CONCLUSION

        In conclusion, Petitioner’s habeas petition is DENIED as all of his claims are barred by

Petitioner’s procedural default, and Petitioner is DENIED a certificate of appealability.          An

appropriate Order accompanies this Opinion.




                                                      J9/L. LINARES,
                                                      Øf Judge, United States District Court




                                                  9
